Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 April 2020, 05 November 2020 and 02 December 2020 were filed and are being considered by the examiner.
Allowable Subject Matter
Claims 1-16 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-16 is the inclusion of the limitations of a liquid ejection head that includes an element substrate including multiple liquid supply ports communicating with the first supply path at different positions along the first direction, and a liquid collection port communicating with the first collection path, wherein at least a liquid supply port of the liquid supply ports located at an end portion in the first direction has an opening area larger than the opening area of the liquid collection port.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamada et al (US 2019/0001671) disclose a liquid ejecting head comprises a laminated flow path member on which a supply flow path for individually supplying a plurality of liquids to an element substrate and a collection flow path for individually collecting the liquids are formed.  Okushima et al (US 10,179,453) disclose a liquid ejection head comprising an ejection opening row along a first direction; a pressure chamber with print-element; a passage communicating with the pressure chamber; a supply opening row along the first direction with supply openings extending in a second direction to supply liquid to the passage; and a collection opening row along the first direction with collection openings extending in the second direction to collect a liquid from the passage.  Sakurai et al (US 8,721,047) disclose a liquid ejection head that includes a member having a plurality of ejection openings for ejecting liquid, and a substrate having first and second element arrays having plural elements for generating energy used for ejecting liquid, and a supply port array having plural supply ports for supplying liquid to the elements.  Tomizawa et al (US 8,083,322) disclose an ink-jet recording head that includes a discharge-port portion including a first discharge-port portion continuing from a discharge port, and a second discharge-port portion communicating the first discharge-port portion with a bubble generation chamber.  The second discharge-port portion has an end surface that includes a border portion .


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853